EXHIBIT 10




NON-COMPETITION AGREEMENT




This Non-Competition Agreement (hereinafter "Agreement") is entered into as of
the 1st day of December, 2014 with an effective date of December 6, 2015 (the
“Effective Date”) by and between Standex International Corporation, a Delaware
corporation with executive offices located at 11 Keewaydin Drive, Suite 300,
Salem, New Hampshire 03079 (“Standex” or the “Company”) and, John Abbott, an
individual residing at 2941 Casco Point Road, Orono, MN  55391, (“Abbott”).




R E C I T A L S




WHEREAS, Abbott and Standex entered into an Amended and Restated Employment
Agreement as of August 25, 2010 (the “Employment Agreement”); and




WHEREAS, Abbott has been notified that Abbott's employment with Standex shall
terminate effective December 6, 2014 (the "Termination Effective Date"); and




WHEREAS, Abbott shall receive severance benefits as provided for in accordance
with the terms of the Employment Agreement which includes a one-year
non-competition covenant by Abbott; and




WHEREAS, the parties have agreed to an extension of an additional year of the
non-competition covenant by Abbott contained in the Employment Agreement for
certain additional consideration.




NOW, THEREFORE, the parties, intending to be legally bound hereby and for good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, agree as follows:







I.

Standex’s Obligations to Abbott.




In consideration of Abbott's covenants set forth in this Agreement and subject
to the provisions of Sections II(b) and/or III below, Standex agrees to pay
Abbott compensation in the total gross amount of One Hundred Fifty Thousand and
00/100 Dollars ($150,000.00) (the “Compensation”).  This Compensation shall be
paid in equal quarterly installment payments on March 6, 2016, June 6, 2016,
September 6, 2016 and December 6, 2016.  No payroll withholdings (including
income taxes, FICA or unemployment taxes) shall be made from the compensation to
be paid by Standex hereunder.  Abbott shall receive a Form 1099 reflecting the
payments hereunder.








1




II.

Abbott’s Obligation of Non- Competition and Confidentiality.




(a)

Abbott shall not, for a period of one (1) year from the Effective Date, within
the United States, directly or indirectly, control, manage, operate, join or
participate in the control, management or operation of any business which
directly or indirectly competes with any business of the Standex Food Service
Group of divisions, subsidiaries or affiliates of Standex as of the time of the
Termination Effective Date.  In addition, Abbott agrees that he will not, for a
period of one (1) year from the Effective Date of this Agreement, employ,
attempt to employ, solicit, utilize the services of, or assist any Competing
Business in employing, retaining or utilizing the services of any individual who
was an employee of Standex during the twelve (12) months immediately preceding
the Effective Date; provided, however, that such solicitation or conduct of
business or conduct of communication is only limited to the extent that it is
engaged in for purposes which are competitive with or harmful to Standex.  




(i)

For purposes of this Agreement, the term "Competing Business" shall mean any
business or enterprise engaged in the same or substantially similar business as
Standex in which Abbott was involved during his employment, prior to the
Termination Effective Date.




(ii)

Abbott acknowledges that the covenants contained in this Section II(a) are
necessary and narrowly tailored to protect the Company's legitimate competitive
interests, including its trade secrets and customer contacts.  Abbott further
agrees that this covenant is reasonable in time and geographic scope.




(iii)

The covenants in this section II(a) are severable and separate, and the
enforceability of any specific covenant shall not affect the provisions of any
other covenant.  In the event that the provisions of this Section II(a) should
ever be deemed by a court of competent jurisdiction to exceed the time,
geographic, product or other limitations permitted by applicable law, then those
provisions shall be deemed reformed to the maximum extent permitted by law.




(iv)

No provision contained in this section shall restrict Abbott from making
investments in other ventures which are not competitive with Standex, or
restrict Abbott from engaging in any other such non-competitive business or
restrict Abbott from owning less than five (5) percent of the outstanding
securities of companies which compete with any present or future business of
Standex and which are listed on a national stock exchange or actively traded on
the NASDAQ National Market System.




(b)

Abbott further agrees to refrain from activity harmful to or make any
disparaging statements concerning Standex, its respective officers, Boards of
Directors, attorneys, agents, employees, successors or assigns, either publicly
or privately.  In the event that this Section is violated, the Compensation
shall immediately cease and may, at Standex’s option, be recovered from Abbott.

 

(c)

Should Abbott be required by law to disclose any information made confidential
by this Agreement, Abbott shall first provide at least ten (10) business days’
written notice to Michael Pattison, Vice President Human Resources, at the
address set forth in Section X below,





2




of Abbott’s requirement to do so such that the Company may take any steps it
deems necessary to protect the confidentiality of this information.




(d)

Abbott reconfirms and acknowledges that all documents and electronic information
related to the business of the Company that Abbott acquired or generated during
the period of Abbott’s employment with the Company, and all copies thereof
including, but not limited to, handwritten notes, memoranda, computer programs,
software, and electronic information, are and shall be the property of the
Company.  




(e)

Abbott further acknowledges that any confidential information including, but not
limited to, trade secrets, know-how, customer lists and/or preferences, truck
delivery routes and schedules, marketing strategies, customer and vendor
addresses and telephone numbers and contact names, pricing policies, operational
methods, technical processes, and other business, financial and personnel
information of the Company, including any such information retained in Abbott's
memory, that has not previously been released to the public by an authorized
representative of the Company ("Confidential Information") cannot be used by
Abbott in any way or disclosed to any third party outside of the Company.  By
execution of this Agreement, Abbott further agrees not to use any such
Confidential Information in any way or disclose any such Confidential
Information to any third party outside of the Company.







III.

Harm to Standex Caused by Abbott’s Breach.




(a)

Abbott agrees that the breach or threatened breach of Section II of this
Agreement shall cause the Company to suffer irreparable harm.  In addition to
all other remedies that the Company may have at law or in equity for breach of
this Agreement, the Company shall have the right to injunctive relief.  The
Company shall further have the right to rescind this Agreement, including the
right to recover all monies paid to Abbott pursuant to the terms set forth in
Section I of this Agreement.  The provisions in this Section shall apply only to
breaches or threatened breaches of Sections II of this Agreement and shall not
apply to the release set forth in Section II(c) hereof.




(b)

In the event that during the severance period contained in the Employment
Agreement immediately prior to the Effective Date, Abbott breached his
obligations regarding his obligations contained in either the Invention and
Trade Secret Agreement dated December 11, 2006, or the non-compete covenant
contained in Section 3 of the Employment Agreement, the Company shall have the
right to unilaterally rescind this Agreement without further obligations and
this Agreement shall become null and void.











3







IV.

Abbott’s Agreement to Assist Standex.




To the extent reasonably requested by Standex, Abbott covenants and agrees to
constructively and actively assist Standex in any litigation, claims,
administrative proceedings, governmental or similar investigation and to
promptly notify Standex of any such investigation of which Abbott may become
aware.  







V.

General Terms.




(a)

This Agreement shall be binding upon and inure to the benefit of Standex’s
successors and assigns.  This Agreement shall not be assignable by Abbott;




(b)

Abbott has not relied upon any advice whatsoever from Standex or its attorneys
as to the taxability, whether pursuant to federal, state or local tax statutes,
regulations or otherwise, of the payments or considerations promised hereunder
and Abbott is solely responsible and liable for any amount of tax obligations
arising from the payment of the sums specified in Section I and all tax
obligations, if any, will be paid in full by Abbott.  Abbott agrees to indemnify
and hold Standex harmless from and against any and all liabilities arising out
of Abbott's failure to comply with this paragraph;




(c)

The boldface titles of paragraphs in this Agreement are for ease of reference
only and shall not be considered in interpreting this Agreement.




(d)

This Agreement shall be governed in all respects, whether as to validity,
construction, capacity, performance, or otherwise, by the laws of the State of
New Hampshire and no action involving this Agreement may be brought except in
either the state or federal courts of New Hampshire.  Abbott hereby waives all
objections as to the personal jurisdiction and venue in such courts.




(e)

If any provision of this Agreement, or the application thereof, is held to be
invalid, void or unenforceable for whatever reason, the remaining provisions not
so declared shall nevertheless continue in full force and effect without being
impaired in any manner whatsoever.




(f)

This Agreement shall be deemed drafted by the parties hereto.  The language of
all parts of this Agreement shall be construed as a whole, according to their
fair meaning and any presumption or other principles that language herein is to
be construed against any party shall not apply.




(g)

This Agreement, the Employment Agreement surviving terms and the surviving terms
of the Invention and Trade Secret Agreement constitute the sole and entire
Agreement between the parties hereto, and supersedes any and all understandings
and agreements made





4




prior hereto except as to those agreements or provisions of such agreements
regarding confidentiality or non-competition obligations, which agreements or
provisions of such agreements shall remain in full force and effect.  Except as
stated above, there are no other collateral understandings, representations or
agreements other than those contained herein.  







IN WITNESS WHEREOF, the undersigned parties have signed this Agreement on the
date indicated herein.







STANDEX INTERNATIONAL CORPORATION







/s/  David Dunbar

By:

________________________________

David Dunbar

Title:

President/CEO

Date:

November 14, 2014







/s/  John Abbott

By:  

_______________________________

John Abbott




Date:

December 1, 2014





5


